Citation Nr: 0711474	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to special monthly pension based on aid and 
attendance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In written argument dated in January 2006 the veteran's 
representative essentially raised the issue of entitlement to 
service connection for pulmonary disability other than 
asbestosis.  As service connection for pulmonary disability 
other than asbestosis has not been developed or adjudicated 
(and, more importantly, was not asserted by the veteran 
during this appeal), the issue of entitlement to service 
connection for pulmonary disability other than asbestosis is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence establishes that the 
veteran does not have asbestosis.

2.  The veteran's principal disabilities include peripheral 
neuropathy, coronary artery disease and congestive heart 
failure, chronic obstructive pulmonary disease with probable 
obstructive sleep apnea, and diabetes. 

3.  Competent clinical evidence of record establishes that 
the veteran has incapacity which renders him in need of the 
daily personal health care services of a skilled provider, 
without which, the veteran would require hospital, nursing 
home or other institutional care.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.3.303 (2006).

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004 and December 2004, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  The December 2004 VCAA 
letter requested specific information concerning the 
veteran's asbestos exposure claim.  The VCAA notice was 
provided to the appellant prior to the initial adjudication.  
Pelegrini.

As no disability rating or effective date will be assigned by 
the Board in this case, there is no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private and VA 
treatment records, and VA examinations are associated with 
the claims file.  In an effort to assist the veteran's 
asbestos claim, in December 2004 the RO contacted the NPRC to 
obtain the veteran's personnel records (or other records 
regarding possible exposure to asbestos during service).  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

Service connection for asbestosis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Initially, the Board notes that VA has not challenged the 
veteran's assertion that he was exposed to asbestos in 
service, and the Board has reviewed the veteran's personnel 
records and June 2005 RO hearing testimony in this regard.  
In short, the Board concedes that the veteran was exposed to 
asbestos during service.  As such, the issue is whether the 
veteran has asbestosis or interstitial lung disease as a 
result of such exposure.

Evidence relevant to the veteran's claim for service 
connection for asbestosis includes his service medical 
records, which are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, any pulmonary 
disorders, including asbestosis.  At the time of the 
veteran's September 1968 service separation examination, his 
lungs and chest were found to be normal, and a chest X-ray 
was negative.

The veteran's claims file contains multiple treatment records 
(including X-rays and pulmonary function testing) for 
pulmonary disease.  Diagnoses and findings of record include 
pneumonia (February 1970), dyspnea on exertion (VA April 1998 
pulmonary function testing), abnormal diffusion capacity of 
the lung (VA October 1998 pulmonary function testing), mild 
restrictive ventilatory defect (March 2002 VA pulmonary 
function testing), linear opacity in the mid to lower left 
lung, likely atelectasis (July 15, 2002 VA chest x-ray), mild 
chronic obstructive pulmonary disease (March 2004 VA chest X-
ray), and a VA November 2004 chest X-ray that, after noting a 
history of asbestos exposure and tobacco usage, revealed an 
impression of no change from the aforementioned July 15, 2002 
VA X-ray.  A January 2005 VA primary care progress treatment 
record noted a history of asbestos exposure and tobacco use, 
and further observed that a chest X-ray had shown right lower 
lobe scarring.

The Board notes that an April 2005 VA CT of the chest 
revealed findings as follows:

Tiny 4 mm nodule in the right upper lobe 
near the apex.  No other nodules.  
Scarring is noted in the lingula.  No 
pulmonary masses.  No mediastinal, hilar 
or axillary lymph node enlargement.  No 
interlobular septal thickening, 
honeycombing or pleural disease.  No 
evidence of air trapping on expiratory 
images.

Visualized upper abdomen within the 
limits of a non-contrast study appears 
unremarkable.  No destructive lesions.

The impression from the April 2005 VA CT of the chest 
included no significant findings to suggest interstitial lung 
disease.  The Board notes that a specific finding of no 
evidence of interstitial disease was also reported on an 
October 1998 VA CT of the chest.

After a thorough review of the evidence, the Board can find 
no indication, despite extensive examination and testing, 
that the veteran has been diagnosed with asbestosis.  As a 
valid service connection claim requires, at a minimum, 
medical evidence of a current disability, the veteran's claim 
for service connection for asbestosis must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and the Board has reviewed his 
statements and his hearing testimony made in support of the 
claim.  However, a layperson is generally not deemed 
competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination on this issue.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Aid and attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1521(d).  (The 
Board notes that in May 2004 the RO determined that the 
veteran was entitled to special monthly pension by reason of 
being housebound.)

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home or, (2) helpless or blind, or so 
nearly so helpless or blind as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

The veteran's principal disabilities include peripheral 
neuropathy, coronary artery disease and congestive heart 
failure, chronic obstructive pulmonary disease with probable 
obstructive sleep apnea, and diabetes.  Competent clinical 
evidence of record establishes that the peripheral neuropathy 
is manifested primarily by weakness of the legs resulting in 
an inability to engage in prolonged standing or walking, and 
requiring the use of a walker and motorized scooter.  
Competent clinical evidence of record establishes that the 
coronary artery disease and congestive heart failure is 
primarily manifested by fatigue and chest pain such that he 
spends extended hours in bed.  Competent clinical evidence of 
record establishes that the veteran experiences shortness of 
breath with minimal exertion.  He requires insulin for his 
diabetes. 

In addition to the objective clinical findings relative to 
the current, significant disabilities, as noted above, the 
evidence also includes assessments by VA health professionals 
with regard to the veteran's need for the regular aid and 
attendance of another person.  The report of assessment by a 
Registered Nurse, in February 2004, indicated the veteran was 
observed to need no assistance with ambulation, except that 
he utilized a cane, was able to walk without the assistance 
of another person, and was not in acute distress.  He was 
noted to have no impairment of his upper extremities.  It was 
reported his primary issue was fatigue, and that he easily 
experienced shortness of breath with minimal activity, 
including some activities of daily living, and that he became 
short of breath when he walked 50 to 60 feet.  He reported he 
had difficulty performing household chores independently.  It 
was indicated the veteran was not able to go to the grocery 
store without assistance.  It was reported he was assisted by 
a home health aide, but required more hours.

On VA assessment by a social work associate in March 2004, 
including for the need for aid and attendance, it was noted 
the veteran lived alone, and had the assistance of a home 
health aide.  It was indicated that the veteran was not bed-
ridden.  The veteran reported that he had a homemaker/home 
health aide who changed his bedding, cleaned his floors, 
cleaned the bathroom, and swept and mopped.  He also reported 
that during a typical day, he took care of his dogs, and was 
able to drive to the store independently.  The veteran 
appeared neat and appropriately dressed.  He appeared to be 
obese.  The veteran described difficulty putting on his socks 
and shoes, but that he was otherwise able to manage dressing.  
It was indicated that he was also able to complete bathing 
independently.  The veteran indicated his legs were weak, and 
reported that he had had several falls in his home over the 
past several months.  He reported that he fell at home 
approximately one to two times a month.  The veteran stated 
that he could only walk a short distance until his legs 
become too tired and he has to rest.  He indicated that he 
was able to walk approximately 75 yards without assistance, 
at which time his legs became tired and he needed to rest.  
It was noted the veteran currently used a cane, and that when 
he shopped he did not use an electric cart at that time.  No 
mechanical aid was recommended by the examiner.  The veteran 
was able to drive short distances, and was able to leave his 
home and immediate premises as he wished.  The examiner 
concluded that the veteran was functioning at home 
independently with limited assistance from a homemaker/home 
health aide who performed cleaning and bedding changes for 
the veteran.  It was opined that he needed minimal assistance 
with shopping, housekeeping, and dressing, including putting 
on his socks and pants.  It was the social worker's 
recommendation that he needed aid and attendance to assist 
with his day to day activities.

On VA assessment by a Registered Nurse in November 2004, 
including for the need for aid and attendance, it was 
observed that the veteran sat in a motorized vehicle, and 
appeared fatigued and pale.  The veteran complained that he 
was unable to walk any distance greater than 50 feet due to 
pain in his legs and extreme fatigue.  His gait was noted as 
unstable.  He reported he spent 18 hours a day in bed.  The 
veteran also reported he had shortness of breath and chest 
discomfort on walking any significant distance.  He stated he 
was severely limited in his ability to perform simple 
activities of daily living and simple housekeeping tasks.  It 
was noted the veteran was able to walk without the assistance 
of another person, but that he was able to walk less than one 
block.  

The veteran underwent VA assessment in October 2005, 
including for the need for aid and attendance.  He complained 
of difficulty completing household chores.  He was described 
as well-developed and well-nourished.  It was noted that he 
shuffled and utilized a motorized vehicle.  He reported he 
spent 15 hours a day in bed.  The examiner indicated there 
were no restrictions on use of his upper extremities, 
including grip, fine movements, and ability to self-feed, 
button clothing, shave, and attend to the needs of nature.  
It was noted that severe neuropathy of the lower extremities 
made weight bearing and ambulation difficult.  It was also 
noted that his congestive heart failure and chronic 
obstructive pulmonary disease limited ambulation.  The 
veteran had minimal restriction of movement of the spine, 
trunk and neck due to obesity.  The examiner concluded the 
veteran was unable to perform household chores by himself, or 
obtain groceries, without assistance due to severely limiting 
peripheral neuropathy, coronary artery disease, heart 
failure, chronic obstructive pulmonary disease, obstructive 
sleep apnea and diabetes.  It was noted he needed a scooter 
or walker, and was not able to walk, or leave his home or 
immediate premises without the assistance of another person.

In all, the evidence supportive of the veteran's entitlement 
outweighs the evidence to the contrary, both in terms of 
quantity and its probative value.  The evidence indicates 
progressive deterioration of the veteran's functioning with 
regard to physical exertion, such that he currently requires 
assistance in ambulating.  While the records demonstrates 
lesser functional impairment involving the upper extremities, 
such that he can self-feed and self-bathe, the record also 
demonstrates he suffers from fatigue and shortness of breath 
with minimal exertion.  The Board finds that the most recent 
assessment, in October 2005, is the most current, and is more 
reflective of the impairments posed by all pertinent 
disabilities of the veteran at this time.  Additionally, 
however, the Board notes that VA health professionals in 
February 2004, March 2004, November 2004, and October 2005 
have all indicated that the veteran was entitled to this 
benefit as he required the daily personal health care 
services of a skilled provider, without which, the veteran 
would require hospital, nursing home or other institutional 
care.

The aforementioned VA medical opinions have not been rebutted 
by any competent clinical evidence.  The Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

That being the case, it is found that the veteran's physical 
incapacity requires that he be afforded care or assistance 
from another on a regular basis for daily personal health 
care services, and to protect him from the hazards or dangers 
incident to his daily environment.  As such, and with 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence supports entitlement to special monthly 
pension due to the need for the aid and attendance of 
another.


ORDER

Entitlement to service connection for asbestosis is denied.

Special monthly pension by reason of the need for aid and 
attendance of another person is granted, subject to those 
provisions governing the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


